

EMPLOYMENT AGREEMENT


This EMPLOYMENT AGREEMENT (this “Agreement”), dated as of ______________, 200_
between _____________________, residing at ____________________________
(“Executive”), and _______________. a British Virgin Islands corporation having
its principal office at _____________________ (the “Company”).


WHEREAS, the Company believes that Executive provides unique management services
for the Company and wishes to retain the continued services of Executive as its
_____________________________; and


WHEREAS, the Company and Executive have reached an understanding with respect to
the extension of Executive’s employment with the Company for a three (3) year
period commencing as of ______________, 200_ and


WHEREAS, the Company and Executive desire to evidence their agreement in writing
and to provide for the employment of Executive by the Company on the terms set
forth herein.


NOW, THEREFORE, IN CONSIDERATION of the foregoing facts, the mutual covenants
and agreements contained herein and other good and valuable consideration, the
parties hereby aJgree as follows:
 
1. Employment, Duties and Acceptance.
 
1.1 Effective as of ______________, 200_ the Company hereby agrees to the
continued employment of Executive as its ___________________, and Executive
hereby accepts such continued employment on the terms and conditions contained
in the Agreement. During the term of this Agreement, Executive shall make
himself available to the Company to pursue the business of the Company subject
to the supervision and direction of the Board of Directors of the Company (the
“Board” or “Board of Directors”).
 
1.2 The Board may assign Executive such general management and supervisory
responsibilities and executive duties for the Company as are appropriate and
commensurate with Executive’s position as __________________ of the Company
(“____”) and would otherwise be consistent in stature and prestige with the
responsibilities of a ______.
 
Executive accepts such employment and agrees to devote substantially all of his
business time, energies and attention to the performance of his duties;
provided, however, that Executive may continue to be actively involved in
educational and civic activities to the extent that such activities do not
materially detract from the reasonable performance of his duties (such material
detraction to be evidenced by a resolution approved by the majority of the Board
and a written notice to Executive, in which event Executive shall have one
hundred and twenty (120) days to reduce the level of such activities in a
reasonable manner). The Company recognizes the value to it of Executive’s
continued involvement in these activities and will reimburse Executive for
reasonable expenses incurred by him in connection with such activities. Any such
expense in excess of $1000 shall be pre-approved. Nothing herein shall be
construed as preventing Executive from (i) making and supervising investments on
a personal or family basis (including trusts, funds and investment entities in
which Executive or members of his family have an interest) and (ii) serving on
the Board of Directors of not more than three corporations involved primarily in
“for profit” business activities; provided, however, that these activities do
not materially interfere with the performance of his duties hereunder or violate
the provisions of Section 4.4 hereof and are promptly disclosed to the Board of
Directors of the Company.


--------------------------------------------------------------------------------



2. Compensation and Benefits.
 
2.1 The Company shall pay to Executive a salary at an annual base rate of not
less than $_______ for the first ___-year period during the term hereof . During
Executive’s employment, salary will be paid every one calendar month or
according to Company policy in effect from time to time.. Executive’s annual
base rate will be reviewed one month prior to the commencement of the third year
for purposes of determining what the new base salary will be.
 
2.2 The Company shall also pay to Executive such bonuses as may be determined
from time to time by the Compensation Committee of the Board of Directors. The
amount of annual bonus payable to Executive may vary at the discretion of the
Compensation Committee of the Board of Directors; provided, however, that the
total bonus shall not exceed 50% of Executive’s annual base rate under
Section 2.1 as of the date the bonus is awarded. In determining the annual bonus
to be paid to Executive, the Compensation Committee may, among other factors
they believe to be appropriate, consider, and give varying degrees of importance
to, Executive’s contribution to the following:
 
(a) growth in the Company’s per share value;
 
(b) achievement by the Company of specific identified targets selected by the
Committee from time to time;
 
(c) the attraction and retention of key executive personnel by the Company;
 
(d) satisfaction of the Company’s capital requirements;
 
(e) the establishment of strategic direction and significant Company goals; and
 
(f) such other criteria as the Compensation Committee deems to be relevant.
 
2.3 Executive shall be entitled to such insurance and other benefits which are
applicable in Executive’s work location, including, among others, medical and
disability coverage and life insurance as are afforded to other senior
executives of the Company, subject to applicable waiting periods and other
conditions which may be generally applicable.
 
2.4 Executive shall be entitled to ____ weeks of vacation in each calendar year
and to a reasonable number of other days off for religious and personal reasons.
 
2.5 Executive shall be entitled, at his option, to maintain a suitable
automobile for business use. The Company shall reimburse Executive for the costs
of leasing such automobile and for all other costs associated with the use of
the vehicle, including insurance costs, repairs and maintenance.


--------------------------------------------------------------------------------



2.6 The Company will pay or reimburse executive according to the Company policy
for all transportation, hotel and other expenses incurred by Executive on
business trips and for all other ordinary and reasonable out-of-pocket expenses
actually incurred by him in the conduct of the business of the Company against
itemized vouchers submitted with respect to any such expenses.
 
3. Term and Termination.
 
3.1 The term of this Agreement commences as of ______________, 200_ and shall
continue until ______________, 200_ unless sooner terminated as herein provided.
 
3.2 If Executive dies during the term of this Agreement, this Agreement shall
thereupon terminate, except that the Company shall pay to the legal
representative of Executive’s estate the base salary due Executive pursuant to
Section 2.1 hereof through the first anniversary of Executive’s death (or the
scheduled expiration under Section 3.1, if earlier than the first anniversary
date) as well as a pro rata allocation of bonus payments under Section 2.2 based
on the days of service during the year of death, and all amounts owing to
Executive at the time of termination, including for previously accrued but
unpaid bonuses, expense reimbursements and accrued but unused vacation pay.
 
3.3 If Executive shall be rendered incapable by an incapacitating illness or
disability (either physical or mental) of complying with the terms, provisions
and conditions hereof on his part to be performed for a period in excess of 180
consecutive days during any consecutive twelve (12) month period, then the
Company, at its option, may terminate this Agreement by written notice to
Executive (the “Disability Notice”) delivered prior to the date Executive
resumes the rendering of services hereunder; provided, however, if requested by
Executive (or a representative thereof) such termination shall not occur until
after examination of Executive by a medical doctor (retained by the Company with
the consent of Executive which consent shall not be unreasonably withheld) who
certifies in a written report to the Board with a copy of such report delivered
simultaneously to Executive that Executive is and shall be incapable of
performing his duties for in excess of two (2) additional months because of the
continuing existence of such incapacitating illness or disability.
Notwithstanding such termination, the Company (a) shall make a payment to
Executive of a pro rata allocation of payments under Section 2.2 based on the
days of service during the year in which the Disability Notice is delivered and
(b) shall pay to Executive the base salary due Executive pursuant to Section 2.1
hereof through the second anniversary of the date of such notice (the
“Disability Period”), less any amount Executive receives for such period from
any Company-sponsored or Company-paid for source of insurance, disability
compensation or governmental program. The Company shall also pay to Executive
all amounts owing to Executive at the time of termination, including for
previously accrued but unpaid bonuses, expense reimbursements and accrued but
unused vacation pay.
 
3.4 The Company, by notice to Executive, may terminate this Agreement for Cause.
As used herein, “Cause” means (a) the refusal in bad faith by Executive to carry
out specific written directions of the Board, (b) intentional fraud or dishonest
action by Executive in his relations with the Company (“dishonest” for these
purposes shall mean Executive’s knowingly making of a material misstatement to
the Board for the purpose of obtaining direct personal benefit); or (c) the
conviction of Executive of any crime involving an act of significant moral
turpitude after appeal or the period for appeal has elapsed without an appeal
being filed by Executive. Notwithstanding the foregoing, no Cause for
termination shall be deemed to exist with respect to Executive’s acts described
in clause (a) or (b) above, unless the Board shall have given written notice to
Executive (after five (5) days advance written notice to Executive and a
reasonable opportunity to Executive to present his views with respect to the
existence of Cause), specifying the Cause with particularity and , within twenty
(20) business days after such notice, Executive shall not have disputed the
Board’s determination or in reasonably good faith taken action to cure or
eliminate prospectively the problem or thing giving rise to such Cause,
provided, however, that a repeated breach after notice and cure, of any
provision of clause (a) or (b) above, involving the same or substantially
similar actions or conduct, shall be grounds for termination for cause upon not
less than five (5) days additional notice from the Company. Subject to Section
3.6 hereof, the Company may at any time, terminate the employment of Executive
for any reason or no reason.


--------------------------------------------------------------------------------



3.5 Executive, by notice to the Company, may terminate this Agreement if a Good
Reason exists. For purposes of this Agreement, “Good Reason” means the
occurrence of any of the following circumstances without Executive’s prior
express written consent: (a) a material adverse change in the nature of
Executive’s title, duties or responsibilities with the Company that represents a
demotion from his title, duties or responsibilities as in effect immediately
prior to such change; (b) a material breach of this Agreement by the Company;
(c) a failure by the Company to make any payment to Executive when due, unless
the payment is being contested by the Company, in good faith; (d) a liquidation,
bankruptcy or receivership of the Company; or (e) if Executive is at any time
not a member of the Board of Directors of the Company and a member of the
Executive Committee thereof (if such a committee exists), unless he voluntarily
resigns therefrom; or (f) any person or entity other than the Company and/or any
officers or directors of the Company as of the date of this Agreement acquires
securities of the Company other than from Executive or his affiliates (in one or
more transactions) having 51% or more of the total voting power of all the
Company’s securities then outstanding.
 
Notwithstanding the foregoing, no Good Reason shall be deemed to exist with
respect to the Company’s acts described in clauses (a), (b) or (c) above, unless
Executive shall have given written notice to the Company specifying the Good
Reason with reasonable particularity and, within twenty (20) business days after
such notice, the Company shall not have cured or eliminated the problem or thing
giving rise to such Good Reason; provided, however, that a repeated breach after
notice and cure of any provision of clauses (a), (b) or (c) above involving the
same or substantially similar actions or conduct, shall be grounds for
termination for Good Reason without any additional notice from Executive.
3.6 In the event that Executive terminates this Agreement for Good Reason,
pursuant to the provisions of paragraph 3.5, or the Company terminates this
Agreement without Cause, as defined in paragraph 3.4, the Company shall continue
to pay to Executive (or in the case of his death, the legal representative of
Executive’s estate or such other person or persons as Executive shall have
designated by written notice to the Company), all payments, compensation and
benefits required under paragraph 2 hereof through the earlier of (y) two (2)
years from the date of termination or (z) through the term of this Agreement;
provided, however, that Executive’s insurance coverage shall terminate upon
Executive becoming covered under a similar program by reason of employment
elsewhere. If Executive’s employment is terminated for Good Reason or without
Cause, Executive shall have no duty to mitigate awards paid or payable to him
pursuant to this subsection, and any compensation paid or payable to Executive
from sources other than the Company will not offset or terminate the Company’s
obligation to pay to Executive the full amounts pursuant to this subsection 3.6.


--------------------------------------------------------------------------------



4. Protection of Confidential Information; Non-Competition.
 
4.1 Executive acknowledges that:
 
(a) As a result of his current employment with the Company, Executive will
obtain secret and confidential information concerning the business of the
Company and its subsidiaries and affiliates (referred to collectively in this
Article 4 as the “Company”), including, without limitation, financial
information, designs and other proprietary rights, trade secrets and know-how,
customers and sources (“Confidential Information”).
 
(b) The Company will suffer substantial damage which will be difficult to
compute if, during the period of his employment with the Company or thereafter,
Executive should enter a business competitive with the Company or divulge
Confidential Information.
 
(c) The provisions of this Agreement are reasonable and necessary for the
protection of the business of the Company.
 
4.2 Executive agrees that he will not at any time, either during the term of
this Agreement or thereafter, in oral or written form, divulge to any person or
entity any Confidential Information obtained or learned by him as a result of
his employment with the Company, except (i) in the course of performing his
duties hereunder to someone who is has also signed a non-disclosure or similar
agreement , (ii) to the extent that any such information is in the public domain
other than as a result of Executive’s breach of any of his obligations
hereunder, (iii) where required to be disclosed by court order, subpoena or
other government process. If Executive shall be required to make disclosure
pursuant to the provisions of clause (iii) of the preceding sentence, Executive
promptly, but in no event more than 72 hours after learning of such subpoena,
court order, or other government process, shall notify, by personal delivery or
by electronic means, confirmed by mail, the Company and, at the Company’s
expense, Executive shall: (a) take reasonably necessary and lawful steps
required by the Company to defend against the enforcement of such subpoena,
court order or other government process, and (b) permit the Company to intervene
and participate with counsel of its choice in any proceeding relating to the
enforcement thereof.
 
4.3 Upon termination of his employment with the Company, Executive will promptly
deliver to the Company all memoranda, notes, records, reports, manuals,
drawings, blue-prints and other documents (and all copies thereof) relating to
the business of the Company and all property associated therewith, which he may
then possess or have under his control.


--------------------------------------------------------------------------------



4.4 During the period commencing ______________, 200_ and terminating three (3)
years after termination of employment, Executive, without the prior written
permission of the Company, shall not, anywhere in the People’s Republic of
China, (i) enter into the employ of or render any services to any person, firm
or corporation engaged in any business which is directly or indirectly in
competition with the Company’s business at the time of termination (“Competitive
Business”); (ii) engage in any Competitive Business as an individual, partner,
shareholder, creditor, director, officer, principal, agent, employee, trustee
consultant, advisor or in any other relationship or capacity; (iii) solicit for
employment or employ, or have or cause any other person or entity to solicit for
employment or employ, any person who was employed by the Company within three
(3) months prior to the time of termination of Executive’s employment by the
Company (other than Executive’s personal secretary and assistant); or (iv)
solicit, interfere with, or endeavor to entice away from the Company, for the
benefit of a Competitive Business, any of its customers. Notwithstanding the
foregoing, Executive shall not be precluded from investing and managing the
investment of, his or his family’s assets in the securities of any corporation
or other business entity which is engaged in a Competitive Business if such
securities are traded on a national stock exchange or in the over-the-counter
market and if such investment does not result in his beneficially owning, at any
time, more than 5% of any class of the publicly-traded equity securities of such
Competitive Business; provided, however, that for a period commencing
______________, 200_ and terminating three years after termination of
Executive’s employment (except for investments in a class of securities trading
on public markets), Executive shall refer to the Company for consideration
(before any other party) any and all opportunities to acquire or purchase, or
otherwise make equity or debt investments in, companies primarily involved in a
Competitive Business if such opportunities becomes known to Executive while he
is the _______________ of the Company. If the Company determines not to exploit
any opportunity referred to in the foregoing sentence, the Company shall
determine what, if anything, should be done with such opportunity. Executive
shall not be entitled to any compensation, as a finder or otherwise, if either
the Company or Executive introduces such opportunity to other persons, it being
understood that all such compensation shall be paid to the Company.
Notwithstanding the foregoing, in the event the Company terminates this
Agreement without cause or if Executive terminates this Agreement for Good
Reason under Section 3.5 hereof, Executive’s obligations under this Section 4.4
shall terminate one month following termination.
 
4.5 If Executive commits a breach of any of the provisions of Sections 4.2 or
4.4, the Company shall have the right:
 
(a) to have the provisions of this Agreement specifically enforced by any court
having equity jurisdiction, it being acknowledged and agreed by Executive that
the services being rendered hereunder to the Company are of a special, unique
and extraordinary character and that any breach or threatened breach will cause
irreparable injury to the Company and that money damages will not provide an
adequate remedy to the Company; and
 
(b) to require Executive to account for and pay over to the Company all monetary
damages determined by a non-appealable decision by a court of law to have been
suffered by the Company as the result of any actions constituting a breach of
any of the provisions of Section 4.2 or 4.4, and Executive hereby agrees to
account for and pay over such damages to the Company (up to the maximum of all
payments made under the Agreement).
 
4.6 If Executive shall violate any covenant contained in Section 4.4, the
duration of such covenant so violated shall be automatically extended for a
period of time equal to the period of such violation.
 
4.7 If any provision of Sections 4.2 or 4.4 is held to be unenforceable because
of the scope, duration or area of its applicability, the tribunal making such
determination shall not have the power to modify such scope, duration, or area,
or all of them and such provision or provisions shall be void ab initio.
 
5. Miscellaneous Provisions.
 
5.1 All notices provided for in this Agreement shall be in writing, and shall be
deemed to have been duly given when delivered personally to the party to receive
the same, when transmitted by electronic means, or when mailed first class
postage prepared, by certified mail, return receipt requested, addressed to the
party to receive the same at his or its address set forth below, or such other
address as the party to receive the same shall have specified by written notice
given in the manner provided for in this Section 5.1. All notices shall be
deemed to have been given as of the date of personal delivery, transmittal or
mailing thereof.
 

--------------------------------------------------------------------------------


 
If to Executive:
 
 
 
   
 
   
 
       
If to the Company:
 
 
 
   
 
       



5.2 In the event of any claims, litigation or other proceedings arising under
this Agreement (including, among others, arbitration under Section 3.4),
Executive shall be reimbursed by the Company within thirty (30) days after
delivery to the Company of statements for the costs incurred by Executive in
connection with the analysis, defense and prosecution thereof, including
reasonable attorneys’ fees and expenses; provided, however, that Executive shall
reimburse the Company for all such costs if it is determined by a non-appealable
final decision of a court of law that Executive shall have acted in bad faith
with the intent to cause material damage to the Company in connection with any
such claim, litigation or proceeding.
 
5.3 The Company, shall to the fullest extent permitted by law, indemnify
Executive for any liability, damages, losses, costs and expenses arising out of
alleged or actual claims (collectively, “Claims”) made against Executive for any
actions or omissions as an officer and/or director of the Company or its
subsidiary. To the extent that the Company obtains director and officers
insurance coverage for any period in which Executive was an officer, director or
consultant to the Company, Executive shall be a named insured and shall be
entitled to coverage thereunder.
 
5.4 The provision of Article 4, Sections 5.2 and 5.3 and any provisions relating
to payments owed to Executive after termination of employment shall survive
termination of this Agreement for any reason.
 
5.5 This Agreement and the Stock Option Agreements executed simultaneously
herewith set forth the entire agreement of the parties relating to the
employment of Executive and are intended to supersede all prior negotiations,
understandings and agreements. No provisions of this Agreement or the Stock
Option Agreements may be waived or changed except by a writing by the party
against whom such waiver or change is sought to be enforced. The failure of any
party to require performance of any provision hereof or thereof shall in no
manner affect the right at a later time to enforce such provision.
 
5.6 This Agreement shall inure to the benefit of and be binding upon the
successors and assigns of the Company. This Agreement shall not be assignable by
Executive, but shall inure to the benefit of and be binding upon Executive’s
heirs and legal representatives.
 
a) In the event of any controversy or claim arising out or relating to this
Agreement, including those concerning its validity, interpretation, execution
and rescission (the “Dispute”), the Parties shall first attempt to settle it
amicably by negotiation between the Parties. If the negotiation is not
successful, all disputes shall be submitted to arbitration as set forth below.


--------------------------------------------------------------------------------



b) ) The language to be used in the arbitration proceedings shall be English.
The Dispute shall be finally and exclusively settled by a single Arbitrator
appointed under the auspices of the Hong Kong International Arbitration Center
(“HKIAC”) in accordance with its arbitration rules. All proceedings before the
arbitrator shall be held in Hong Kong.


5.7 Should any provision of this Agreement become legally unenforceable, no
other provision of this Agreement shall be affected, and this Agreement shall
continue as if the Agreement had been executed absent the unenforceable
provision.
 


IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.


“COMPANY”
 
“EXECUTIVE”
     
[COMPANY NAME]
 
[EXECUTIVE NAME]
     
By:
   
By:
           
Title
       


--------------------------------------------------------------------------------


 